                                                                                                                                                                                             Back | Print
                         Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 1 of 12                                                                             PageID #: 49
2019CA001788 - MORALES, SHAYNA vs. FASTRX INC
SUMMARY

                 Judge: BRONIS, BARBARA W            Case Type:                     DISCRIMINATION-EMPLOYMNT/OTHER                          Status: OPEN
          Case Number: 2019CA001788       Uniform Case Number:                      562019CA001788AXXXHC
        Clerk File Date: 9/16/2019                  Status Date:                    9/16/2019
      SAO Case Number:                           Total Fees Due:                    0.00
                Agency:                        Agency Report #:                                                               Custody Location:


PARTIES

T Y PE              PART Y N AM E                                                                                            AT TO RN E Y

PLAINTIFF           MORALES, SHAYNA                                                                                                                   COZAD, DAVID MITCHELL

PLAINTIFF           MORALES, SHAYNA                                                                                                                   LEVY, CHAD EVAN (Main Attorney)

DEFENDANT           FASTRX INC



EVENTS

D AT E                           E VE N T                                JU D G E                             L OC AT IO N                                             RE S U LT

                                                                                                  No Events on Case



CASE HISTORY

C AS E N U M BE R                C H ARG E D E S C RIPT ION                 C AS E S TAT U S        D IS PO S IT ION           OU T S TAN D IN G AM O U N T               N E X T E VE N T    AL E RT S

                                                                                                  No Additional Cases


CASE DOCKETS

IM AG E      D IN          D AT E              E N T RY

        2          10     10/17/2019          WAIVER OF SERVICE ( V )
                           9/16/2019           "RECIPIENTS: COZAD, DAVID MITCHELL - SUBJECT: SERVICE OF COURT DOCUMENT – 2019CA001788, MORALES, SHAYNA VS. FASTRX INC - ATTACHMENT COUNT: 1 -
                     9
                                               EMAIL DOCKET DESCRIPTIONS: SUMI-9/16/2019"
        1           8     9/16/2019           SUMMONS ISSUED ( V )

                     7     9/16/2019           PLAINTIFF ATTORNEY: LEVY, CHAD EVAN ASSIGNED

                     6     9/16/2019           CIRCUIT JUDGE BRONIS, BARBARA W: ASSIGNED

                     1     9/16/2019           CASE FILED 09/16/2019 CASE NUMBER 2019CA001788

                     9     9/16/2019           PAYMENT $410.00 RECEIPT #2019000076556 RECEIVED FOR FILING NUMBER 95707761 VIA FILINGPAYMENTS20190916235959.TXT.

        1           5     9/13/2019           SUMMONS TO BE ISSUED BY CLERK ( V )

        5           4     9/13/2019           COMPLAINT ( V )

        2           3     9/13/2019           CIVIL COVER SHEET ( V )




                                                                                                                                                                                        E

                                                                                                                                                                                                          /
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 2 of 12   PageID #: 50
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 3 of 12   PageID #: 51
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 4 of 12   PageID #: 52
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 5 of 12   PageID #: 53
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 6 of 12   PageID #: 54
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 7 of 12   PageID #: 55
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 8 of 12   PageID #: 56
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 9 of 12   PageID #: 57
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 10 of 12   PageID #: 58
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 11 of 12   PageID #: 59
Case 1:20-cv-00001-JB-N Document 1-6 Filed 10/30/19 Page 12 of 12   PageID #: 60
